Citation Nr: 1826988	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  15-00 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a groin muscle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record. 

The Veteran filed a timely July 2015 notice of disagreement (NOD) for numerous issues decided in a March 2015 rating decision (mailed in April 2015). While the Board is cognizant of Manlincon v. West, 12 Vet. App. 238 (1999) and the length of time that has transpired since the NOD, in the current case, unlike in Manlincon, the RO fully acknowledged the NOD and is currently processing it. Consequently, no action will be taken by the Board at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran states that he continues to have groin pain due to an in-service accident while playing football. See, e.g., June 2017 Board hearing. He underwent a VA examination in August 2015, wherein the examiner noted that the Veteran's service treatment records (STRs) reflect a football injury. However, the opinion that the Veteran's current groin muscle disabilities are less likely than not incurred in or caused by the claimed in-service event is inadequate because it relies merely on the absence of complaints after service. See Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence must not be equated with the absence of substantive evidence). As a result, remand for a new VA examination is necessary.

The Veteran stated that he believed his groin disability may be aggravated by his service-connected lumbosacral strain. Therefore, a medical opinion addressing such concern must be provided on remand.

Lastly, the Veteran testified that he began receiving treatment for his disability in 2013. VA treatment records associated with the claim file only date back to April 2014. Therefore, missing VA treatment records must also be retrieved on remand.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of VA treatment records for the Veteran's disabilities from January 2013 to April 2014 and from April 2018 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his disabilities are associated with the record.

2. After the above development has been completed, the AOJ should arrange for a VA examination of the Veteran to determine the nature and likely cause of all disabilities associated with his groin muscle(s). The examiner should review the claim file (including this remand) and note such review was conducted. Based on review of the record and examination of the Veteran, the examiner should provide an opinion and explanation that responds to the following:

(a) Please identify, by diagnosis, all disabilities associated with the Veteran's groin muscle(s).

(b) For each disability diagnosed, is it at least as likely as not (50% or greater probability) that the disability was either caused or aggravated by the Veteran's service-connected lumbosacral strain? Please explain why. The opinion must address whether the disability increased in severity beyond its natural progression (i.e., was aggravated). If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation. Merely a statement regarding the absence of complaints after service will not be sufficient.

(c) For each disability diagnosed, is it at least as likely as not (50% or greater probability) that such disability was incurred in or otherwise related to the Veteran's military service? Please explain why. The Veteran's statements that he has experienced pain since his in-service football injury (which is corroborated by STRs) must be discussed. Merely a statement regarding the absence of complaints after service will not be sufficient. 

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures. The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment. The law requires that all matters that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal. 38 C.F.R. § 20.1100(b) (2017).


